DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response for Election/Restrictions
Applicant's election without traverse of Species 8 (Fig.4) in the reply filed on 06/01/2022 is acknowledged. Non-elected Species 1-7 are withdrawn from consideration.  The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/2019 and 06/01/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-27 are objected to because of the following informalities: 
In claim 1, the phrase “a controller arranged to….” should be changed to --a controller is arranged to…--. 
Appropriate correction is required.






Notification regarding 35 USC § 112f
The following is a quotation of AIA  35 U.S.C. 112f:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a controller arranged to…” in claim 1 has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “a controller” coupled with functional language “…arranged to…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112f limitation: “The controller 114 may comprise a processor and a memory” has been described in the present Specification, Par.0097.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-30 are rejected under AIA  35 U.S.C. 102a1 as anticipated by or, in the alternative, under AIA  35 U.S.C. 103 as obvious over Schilling (US 20110120989 A1).
Regarding claim 1, Schilling discloses 
An apparatus (induction heating device, fig.1) for use with an RLC resonance circuit (resonant circuit, Pars.0036, 0040) for inductive heating of a susceptor of an aerosol generating device (intended use), the apparatus comprising: 
a controller (control device, Par.0025; Pars.0024, 0051-0054) arranged to: 
determine a resonant frequency of the RLC resonance circuit [Pars.0024, 0051-0054]; and 
determine, based on the determined resonant frequency, a first frequency for the RLC resonance circuit for causing the susceptor to be inductively heated, the first frequency being above or below the determined resonant frequency [See fig.3, Pars.0024, 0051-0054].

Alternatively, Schilling may not explicitly disclose the step(s) and/or feature(s) as cited in claims 1-27. 	

Regarding claims 2-11 and 16, the controller of Schilling is capable to perform the function(s)/step(s) [Pars.0024, 0051-0054]. 

It would have been obvious to one of ordinary skill in the art before the time the invention was made to use a controller of Schilling to control perform the function(s)/step(s), in order to heat the object effectively. 

Regarding claims 12-15 and 17-27, the claims do not contain any inventive features, the prior art Schilling either anticipate or render fairly obvious in combination to teach all the limitations as cited in the claims.

Regarding claim 28, Schilling discloses 
A method (tittle) for use with an RLC resonance circuit (resonant circuit, Pars.0036, 0040) for inductive heating (induction heating device, fig.1) of a susceptor of an aerosol generating device (intended use), the method (tittle) comprising: 
determining a resonant frequency of the RLC resonance circuit [Pars.0024, 0051-0054]; and 
determining a first frequency for the RLC resonance circuit for causing the susceptor to be inductively heated, the first frequency being above or below the determined resonant frequency [See fig.3, Pars.0024, 0051-0054].

Alternatively, Schilling may not explicitly disclose the step(s) as cited in claim 28-30. 
It would have been obvious to one of ordinary skill in the art before the time the invention was made to use a controller of Schilling to control perform the step(s), in order to heat the object effectively. 

Regarding claims 29-30, the claims do not contain any inventive steps, the prior art Schilling either anticipate or render fairly obvious in combination to teach all the limitations as cited in the claims.

Claims 1-30 are rejected under AIA  35 U.S.C. 102a1 as anticipated by or, in the alternative, under AIA  35 U.S.C. 103 as obvious over  Ben-Shalom (US 20160248280 A1).
Regarding claims 1-27, Ben-Shalom discloses 
An apparatus (inductive power transfer system 190, fig.2) for use with an RLC resonance circuit (circuit 300, fig.3) for inductive heating (inductive coils 220, fig.2) of a susceptor of an aerosol generating device (intended use), the apparatus (inductive power transfer system 190) comprising: 
a controller (processor 150, fig.2) arranged to: 
determine a resonant frequency of the RLC resonance circuit (circuit 300) [Pars.0039]; and 
determine, based on the determined resonant frequency, a first frequency for the RLC resonance circuit (circuit 300) for causing the susceptor to be inductively heated, the first frequency being above or below the determined resonant frequency [Pars.0027, 0039].

Alternatively, Ben-Shalom may not explicitly disclose the step(s) and/or feature(s) as cited in claims 1-27.
 	
Regarding claims 2-11 and 16, the controller of Ben-Shalom is capable to perform the function(s)/step(s) [Pars.0027, 0039]. 

It would have been obvious to one of ordinary skill in the art before the time the invention was made to use a controller of Den-Sholom to control the step(s), in order to heat the object effectively.

Regarding claims 12-15 and 17-27, the claims do not contain any inventive features, the prior art Ben-Shalom either anticipate or render fairly obvious in combination to teach all the limitations as cited in the claims.



Regarding claim 28, Ben-Shalom discloses 
A method (tittle) for use with an RLC resonance circuit (circuit 300, fig.3) for inductive heating (inductive power transfer system 190, fig.2) of a susceptor of an aerosol generating device (intended use), the method (tittle) comprising: 
determining a resonant frequency of the RLC resonance circuit (circuit 300) [Pars.0039]; and 
determining a first frequency for the RLC resonance circuit (circuit 300) for causing the susceptor to be inductively heated, the first frequency being above or below the determined resonant frequency [Pars.0027, 0039].

Alternatively, Ben-Shalom may not explicitly disclose the step(s) as cited in claims 28-30. 
It would have been obvious to one of ordinary skill in the art before the time the invention was made to use a controller of Ben-Shalom to control perform the step(s), in order to heat the object effectively. 

Regarding claims 29-30, the claims do not contain any inventive steps, the prior art Ben-Shalom either anticipate or render fairly obvious in combination to teach all the limitations as cited in the claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
09/07/2022